Citation Nr: 0408407	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  01-07 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than March 1, 2001, 
for the award of additional benefits for a dependent spouse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from September 1950 to 
September 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that awarded the veteran additional 
benefits for a dependent spouse, effective April 1, 2001.  
This date was later changed to March 1, 2001.  The veteran 
failed to report for an RO hearing scheduled in February 
2003.


FINDINGS OF FACT

1.  The veteran has been in receipt of VA disability 
compensation effective from September 7, 1953.

2.  Effective October 1, 1978, Public Law 95-479 amended 38 
U.S.C.A. § 315 (now numbered 38 U.S.C.A. § 1115) to provide 
additional compensation for dependents for any veteran with 
service-connected disabilities rated not less than 30 
percent.

3.  In February 2001, the veteran submitted a copy of his 
Marriage Certificate, indicating that he had been married to 
his current spouse since January 31, 1990.  In March 2001, he 
submitted a completed VA Form 21-686c.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 1, 
2001, for additional compensation benefits for a dependent 
spouse have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.159, 3.401(b) 
(2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

All relevant facts regarding the issue decided below have 
been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
notify or assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) 
(West 2002).  As discussed below, the development conducted 
by VA in this case fully meets the requirements of 
38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  According to 
the United States Court of Appeals for Veterans Claims 
(Court) holding in Quartuccio v. Principi, 16 Vet. App. 183, 
186-88 (2002), a notification consistent with the VCAA 
requires VA to 1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; 2) inform the claimant about the information and 
evidence that VA will seek to provide; 3) inform the claimant 
about the information or evidence that claimant is expected 
to provide; and 4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.

VA satisfied this duty by means of a letter to the appellant 
from the RO dated April 4, 2001, and the discussions in the 
July 2001 Statement(s) of the Case (SOC), and the April 2003 
Supplemental Statement of the Case (SSOC).  Specifically, the 
veteran has been notified by means of these documents of the 
laws and regulations concerning effective dates, the reasons 
that the effective date of March 1, 2001 was assigned in his 
case, of the laws and regulations governing VA's duty to 
notify and assist, and of his and VA's respective duties.  
The veteran also spoke to a VA employee on the telephone and 
was told to provide relevant information in his possession, 
i.e., his marriage certificate, and was provided a VA Form 
21-686c.  In another telephone conversation with a VA 
employee, he was specifically told that an effective date of 
March 1, 2001, was being assigned because a copy of his 
marriage certificate was submitted on February 23, 2001.

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A; 38 C.F.R. § 3.159(c).  The dispositive factual matters 
pertain to documents that have been on file for many years.  
There is no indication in the record that there is any 
additional relevant evidence that has not been associated 
with the claims file.  As the current issue is a legal 
matter, there is no need to obtain a VA compensation 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case." ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, the veteran was not notified of VA's duty to 
assist until July 2001, shortly after the RO's initial 
determination on the effective date issue.  The nature of 
VA's process of determining an effective date systemically 
prevented a VCAA notice until after the April 2001 decision.  
In a case contesting an effective date, neither VA nor the 
veteran will become cognizant of his displeasure with the 
outcome until VA has awarded a benefit and made an initial 
determination of its effective date.  For a VA adjudicator to 
divinate a claimant's acceptance or disagreement with the 
effective date of the award prior to the adjudicator's 
initial determination is not possible.  In short, there can 
be no claim for entitlement to an earlier effective date 
until VA has made an initial determination on the matter.

As there is no evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of the issue decided below, the Board finds that any such 
failure is harmless.  In this regard, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  Importantly, the 
veteran and his representative have offered relevant argument 
with respect to the issue on appeal, which hinges on a legal 
matter.

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(d).  In addition, as the appellant 
has been provided the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Earlier effective date

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400 (2003).  An award of additional compensation for 
dependents based on the establishment of a rating in the 
percentage specified by law for that purpose shall be payable 
from the effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f) (West 2002).  The effective 
date of the award of any benefit or increase by reason of 
marriage or the birth/adoption of a child shall be the date 
of that event if proof is received by the Secretary within a 
year from the date of marriage, birth or adoption.  38 
U.S.C.A. § 5110(n) (West 2002).

Regarding additional compensation for dependents, the 
effective date will be the latest of the: (1) claim date; (2) 
date the dependency arises; (3) effective date of the 
qualifying disability rating provided evidence of dependency 
is received within a year of notification of such rating 
action; or (4) date of commencement of the veteran's award.  
38 C.F.R. § 3.401(b) (2003).  The "date of claim" for 
additional compensation for dependents is the date of the 
veteran's marriage or birth/adoption of a child, if evidence 
of the event is received within a year of the event; 
otherwise, the date notice is received of the dependent's 
existence, if evidence is received within a year of 
notification of such rating action.  38 C.F.R. § 3.401(b)(1) 
(2003).

The issue of whether the veteran is entitled to an earlier 
effective date for the award of a dependency allowance 
involves his eligibility as controlled by a liberalizing law.  
Effective October 1, 1978, The Veterans Disability 
Compensation and Survivors' Benefits Act of 1978 provided 
payment of additional compensation for dependents of veterans 
whose service-connected disabilities were evaluated as 30 
percent or more disabling.  Pub. L. No. 95-479, § 102(b), 92 
Stat. 1560, 1562 (1978) (hereinafter Pub. L. 95-479).

If the payment of additional compensation is due to a change 
in the law or an administrative issue, the effective date of 
the increase shall be fixed in accordance with the facts, but 
shall not be earlier than the date of the change in the law.  
In no event shall the increase be retroactive for more than 
one year from the date of application for the increase or the 
date of administrative determination, whichever is earlier.  
See 38 U.S.C.A. § 5110(g) (West 2002).  If a claim is 
reviewed at the claimant's request more than a year after the 
effective date of the law, benefits may be authorized for one 
year prior to the date of receipt of the request.  38 C.F.R. 
§ 3.114(a)(3) (2003).  Therefore, in this case, the date for 
the award of additional compensation for dependents cannot be 
earlier than October 1, 1978, the effective date of the 
liberalizing legislation, Pub. L. 95-479. 38 U.S.C.A. § 
5110(g).   The Board observes that the veteran's 40 percent 
disability rating did not meet the minimum statutory 
requirement for additional compensation for dependents in 
effect prior to October 1, 1978.  See 38 U.S.C. § 315 (1976).

In March 1954, service connection was granted for the 
veteran's back disability wherein a 40 percent disability 
rating was assigned effective from September 7, 1953.  In 
April 1954, the veteran submitted a VA Form 686c, along with 
a copy of his Marriage Certificate, indicating that he had 
been married to his spouse since March 23, 1953.  

In a Report of Contact dated February 1986, the veteran 
indicated that he wanted to change from direct deposit to 
checks by mail.  This communication did not contain any 
reference to a spouse and/or convey any intent on the part of 
the veteran to file a claim for additional benefits for a 
dependent spouse.

In January 1989, the veteran submitted a request for an 
increased disability rating for his service-connected back 
disability.  Medical records provided in support of the claim 
noted that he was currently reuniting with his wife after a 
divorce.  By rating action dated in June 1989, the RO denied 
the veteran's claim for an increased disability rating for 
his service-connected back disability.  The RO notified the 
veteran of its decision and told him that he may be entitled 
to additional benefits if he completed and returned an 
enclosed VA Form 21-686c, along with a copy of his marriage 
certificate.  The veteran did not provide the requested 
documents, because he was apparently not married at that 
time.

In September 2000, the veteran submitted a request for an 
increased disability rating for his service-connected back 
disability.  By rating action dated in February 2001, the RO 
granted entitlement to an increased disability rating of 60 
percent, effective September 22, 2000.  The veteran was 
notified that he was being paid benefits as a single person 
with no dependents.

In February 2001, the veteran submitted a copy of his 
Marriage Certificate, indicating that he had been married to 
his current spouse since January 31, 1990.  In March 2001, he 
submitted a VA Form 21-686c, indicating that he had been 
married to his first spouse from March 23, 1953 to February 
5, 1979; and to his second spouse from July 2, 1983 to April 
14, 1986 and from January 31, 1990 to the present.  

In an undated letter from the veteran's representative, it 
was argued that the veteran had not been informed of the 
changes in the law in October 1978 and that he had not been 
afforded payment of dependency even though he had been 
eligible on the date of inception of PL 95-479.

In a Decision Review Officer Decision dated in April 2003, 
the veteran was awarded additional benefits for a spouse, 
effective March 1, 2001, the first day of the month following 
date of receipt of the February 2001 letter and Marriage 
Certificate from the veteran.

The first claim submitted by the veteran after the enactment 
of Pub. L. No. 95-479 was received in January 1989, well over 
a year after the effective date of this liberalizing 
legislation.  The veteran did not provide notification of 
status of dependents as requested, because he was apparently 
single at that time.  Thereafter, he submitted another claim 
in September 2000, providing notification of the status of 
dependents in February 2001.  The RO accordingly assigned an 
effective date of March 1, 2001.  Further retroactive 
benefits pursuant to this claim are explicitly precluded by 
38 U.S.C.A. § 5110(g).  See Gold v. Brown, 7 Vet. App. 315, 
320 (1995); Viglas v. Brown, 7 Vet. App. 1, 3 (1994).

The veteran contends that a VA Form 686c with documentation 
of dependents was on file in April 1954, and that the RO did 
not notify him of the October 1978 change in law, as it 
should have in light of this information.  The Court has held 
that there was no duty to notify potential beneficiaries of 
the change in the law allowing additional benefits for 
dependents of veterans with 30 percent disability ratings as 
opposed to 50 percent ratings under Pub. L. 95-479 and 38 
U.S.C.A. § 1115.  Further, the Court held that the VA had no 
duty under 38 U.S.C.A. § 5110(g) to inform potential 
beneficiaries of new laws affecting compensation.  Gold v. 
Brown, 7 Vet App. at 318 (1995).  Thus, there was no duty to 
notify the veteran under Pub. L. No. 95-479, 38 U.S.C.A. § 
1115 (formerly § 315) and 38 U.S.C.A. § 5110(g).  Id.

DVB Circular 21-78-10 provided guidance for the 
implementation of Pub. L. No. 95-479, and stated that a 
preprinted computer letter would be sent as soon as possible 
(around mid-November 1978) to all veterans in receipt of 
compensation from 30 percent to 49 percent.  That letter 
would advise veterans that the new law provided compensation 
on account of a dependent for veterans having a service-
connected disability of 30 percent or more, and that if a 
claim for those benefits and supporting evidence was received 
before October 1, 1979, then increased compensation for 
dependents would be effective from October 1, 1978.  
Otherwise, increased compensation would be available from the 
date of receipt of the claim and evidence.  The letter's 
reverse side was to contain a form to complete and return to 
the RO to apply for these benefits.

The veteran contends that he was never notified of the 
October 1978 change in law, and the claims file does not 
contain a copy of the letter that was issued pursuant to DVB 
Circular 21-78-10.  The Court, however, has held that the 
"presumption of regularity" attending the actions of 
governmental officials imposes a presumption that VA properly 
discharged its official duties, and that the presumption can 
only be overcome by clear evidence to the contrary.  Davis v. 
Brown, 7 Vet. App. 298, 300 (1995); Ashley v. Derwinski, 2 
Vet. App. 307, 308- 309 (1992).

The veteran's allegation of nonreceipt of this notice, even 
coupled with the fact that a copy of the notice is missing 
from the file, does not constitute clear evidence to rebut 
the presumption of regularity.  In this case, the notice was 
in the form of a preprinted computer letter, and the Court 
has held that such a letter is to be presumed to have been 
issued in the normal course by VA, even when the argument 
involves nonreceipt of the letter by the veteran and its 
absence from the claims file.  See Warfield v. Gober, 10 Vet. 
App. 483, 486 (1997).

There is no evidence that the notice was sent to the 
veteran's latest address of record but returned as 
undeliverable, or that the veteran notified VA of a change in 
address and VA sent the notice to the wrong address.  
Therefore, clear evidence has not been presented to rebut the 
presumption of regularity.  See Woods v. Gober, 14 Vet. App. 
214 (2000); Cross v. Brown, 9 Vet. App. 18, 19 (1996); 
Thompson (Charles) v. Brown, 8 Vet. App. 169, 178-79 (1995), 
recons. on other grounds, 9 Vet. App. 173 (1996); Hyson v. 
Brown, 5 Vet. App. 262, 264-65 (1993).

In light of the foregoing, the arguments made by the veteran 
unfortunately do not warrant the grant of an effective date 
prior to March 1, 2001, for an increase in disability 
compensation based on the addition of his dependent spouse.  
The veteran met the eligibility requirement for an increase 
in disability compensation based on the addition of his 
dependent spouse on the effective date of the liberalizing 
law, i.e., October 1, 1978, because he was married to his 
first wife at that time.  However, his eligibility did not 
exist continuously from that date until the date of his 
claim, i.e., February 23, 2001, because he divorced his first 
wife in 1979 and then remarried in 1983 and again in 1990.  
38 C.F.R. § 3.114(a).  Accordingly, he is not entitled to an 
increase in disability compensation based on the addition of 
his dependent spouse for a period of one year prior to the 
date of his claim, i.e., as early as February 23, 2000.  38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a)(3).  The proper 
effective date is March 1, 2001, as February 23, 2001 was the 
date that notice was received of the dependent's existence.  
See 38 C.F.R. §§ 3.31, 3.401(b) (2003).   


ORDER

Entitlement to an effective date earlier than March 1, 2001, 
for the award of additional benefits for a dependent spouse 
is denied.


	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



